Citation Nr: 0014123	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

3.  Entitlement to service connection for a cataract.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for shell 
fragment and gunshot wounds.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to July 
1945, and from February 1946 to December 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran has submitted numerous statements indicating that 
he should be entitled to service connection for malaria.  In 
a statement dated from March 1997 he specifically indicated 
that he was suffering from residuals of "malignant malaria" 
contracted during World War II.  As the issue of service 
connection for malaria has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that the claims folder contains 
voluminous statements of the veteran dating back decades 
attempting to re-open his claim of service connection for 
shell fragment and gunshot wounds.  It also contains notices 
sent by the RO specifying that the veteran had not submitted 
new and material evidence to reopen this claim.  The records 
contain responses from the veteran which could be construed 
as a notice of disagreement (NOD) with these RO notices.  
More recently, the RO issued a rating decision (dated in 
March 1995 and issued in April 1995) finding that new and 
material evidence had not been submitted to reopen the claim 
of service connection for shell fragment and gunshot wounds.  

In a statement received by the RO in June 1995, the veteran 
specified that he was responding to the April 1995 notice 
denying his claim.  While much of the statement is not 
entirely clear in terms of its content, he did clearly state 
that he was requesting reconsideration for his new and 
material claim to be reopened.  He also made statements in 
support of his claim for service connection for shell 
fragment and gunshot wounds.  The Board concludes that this 
also constitutes a valid and timely NOD.  38 C.F.R. 
§§ 20.201, 20.302.  

There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the claim 
for new and material evidence to reopen the claim of service 
connection for shell fragment and gunshot wounds.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In February 2000 the Board received two manila envelopes from 
the veteran that contained numerous documents.  There are 
also medical records submitted with an envelope containing x-
ray films that were received by the Board in January 2000.  
Many of these documents were already of record or not 
relevant to the issues on appeal.  However, also included in 
these envelopes are VA medical records dated after the most 
recent February 1997 RO Supplemental Statement of the Case 
(SSOC).  Some of these VA records pertain to the issues on 
appeal.  There are numerous records discussing his COPD, PTB, 
and his gunshot wounds as well.  In October 1999 reference 
was made to the veteran's worsening vision.  The Board 
concludes that such evidence is pertinent to the issues on 
appeal.  They have not been addressed by the RO as they were 
received and are dated after the most recent SSOC. 38 C.F.R. 
§§ 19.37(a); 20.1304(c) (1999).  

An SSOC, so identified, will be furnished to the appellant 
and his representative, when additional pertinent evidence is 
received after a statement of the case or the most recent 
supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (1999).  

The Board notes that the above-mentioned records were 
submitted more than 90 days after the veteran was notified 
that his appeal (not including the new and material issue) 
was being certified for disposition by the Board.  The 
regulations provide that pertinent additional evidence may be 
submitted to the Board within 90 after the case is 
transferred to the Board, or after that 90 day period if 
accompanied by a written motion showing good cause why the 
evidence should be considered with the current appeal.  
38 C.F.R. § 20.1304(a), (b).  As was stated above, the record 
indicates that the above-mentioned evidence was submitted 
more than 90 days after the case was transferred to the 
Board.  



However, in this case the additional submitted evidence 
consists of VA medical records, some of which have not been 
previously considered by the RO.  The Court has held that VA 
medical reports are constructively of record, even though not 
physically contained in the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Therefore, although the additional medical evidence was not 
received within the 90-day limit and was not accompanied by a 
written good cause motion, the evidence must be considered in 
conjunction with the veteran's current appeal.  See Bell, 
supra.; Sims v. West, 11 Vet. App. 237 (1998).  Further, it 
would be prejudicial to the veteran for the Board to proceed 
with a final adjudication of his claims without first 
permitting the RO to consider that evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For future reference it should be stressed to the veteran 
that he risks further delay of his appeal by directly 
submitting evidence to the Board without allowing it to first 
be considered by the RO.  

When pertinent evidence is submitted to the Board without 
initial adjudication by the RO, the Board may have to remand 
the claim(s) back to the RO for review and the preparation of 
an SSOC, resulting in possible further delay of the 
resolution of the appeal.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  



2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for shell fragment and gunshot wounds.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

4.  Regarding the issues of service 
connection for PTB, COPD, and a cataract, 
the RO should again review these issues 
in light of the additional evidence 
associated with the claims file.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


